DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of linkage members in addition to the first and second linkage members (claim 81), the first elongated member in addition to the first and second linkage members (claim 85), and the second elongated member in addition to the first and second linkage members (claim 88) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81 and 85-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 81 requires a plurality of linkage members in addition to the first and second linkage members claimed in claim 1.  The disclosure as originally filed does not provide support for the elected invention (figures 11A-11E) having a plurality of linkage members in addition to the first and second linkage members.  The elected invention is disclosed as having 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 76, 80, 81, 85-92, 97, and 98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez et al. (Pub. No. US 2011/0313415).
Regarding claims 1, 76, 80, 81, 85-92, 97, and 98, Fernandez et al. discloses a retractor (figures 14A-14C) for supporting or moving at least a portion of an internal organ of a patient (the device is capable of doing so if one so desires), the retractor comprising: a retractor body 166a, 170 comprising at least a first magnetic portion 138a, .
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Charles (Pub. No. US 2007/0270629).
Regarding claim 94, Charles discloses: a system for supporting or moving at least a portion of an internal organ of a patient (figure 9), the system comprising:4 218522124 v2Application No.: 15/728,297Docket No.: LVMG-005/01US 317763-2023a retractor 51 comprising at least one magnetic portion (paragraph 0006, 0023), wherein the retractor rotates between a first low-profile configuration for passing through an incision into a surgical site within the patient (figure 8) and a second expansive configuration for engaging at least a portion of the internal organ (figure 9); and a magnetic control component 30 to be placed over the surgical site external to the patient and induce a magnetic field to repel at least a portion of the retractor 51 away from the magnetic control component 30 (paragraph 0019 and 0022).
Allowable Subject Matter
s 95 and 96 are allowed.

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. Applicant’s arguments with regard to the rejection of claims 1, 76, 80, 81, 85-92, 97, and 98 as being anticipated by Fernandez et al. (Pub. No. US 2011/0313415) are not persuasive.  Applicant argues that the cautery tool 218 is able to cut or cauterize tissue, so Fernandez cuts tissue using the cautery tool 218 rather than atraumatically moving an internal organ in contact with the arm 170 and platform 166.  However, the office respectfully disagrees.  Fernandez discloses that the cautery tool 218 is merely an exemplary tool to be used with the device.  Paragraph discloses that the tool 218 can be, for example, a blade, a hook, a cautery tool, or any other tool that may be useful or advantageous for a medical procedure.  Paragraph 0108 discloses that the cautery tool 218 can be switched on and off.  Paragraph 0112 discusses a cautery tool 218 having a hook portion which can be used to push or pull organs/tissue.  Furthermore, regardless of the intended use of the tool 218, prior to “activation” of the tool 218, an organ in contact with both linkages 166 and 170 can be moved by moving the actuating magnet, thereby moving the device within the body cavity.  Since the device of Fernandez is capable of performing the intended use as claimed, it meets the claimed limitations.
With regard to claim 94, the pending rejection is based on a different embodiment of Charles, so Applicant’s arguments are moot in view of the new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773